UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7333



IRA WAYNE MADISON,

                                            Plaintiff - Appellant,

          versus


SERGEANT KILBOURNE; M. COMER; N. HALL;
MULLINS; D. BAKER, Correctional Officer;
OFFICER PELIRELLI; MAJOR FLEMING; CAPTAIN
KISER; INSTITUTIONAL INVESTIGATOR YATES; NURSE
MOORE; WARDEN BRAXTON; J. ARMENTROUT; N.
COMER, Correctional Officer; OFFICER PELFREY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:04-cv-00639-jct)


Submitted:   February 28, 2007            Decided:   March 27, 2007


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Ira Wayne Madison, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ira Wayne Madison appeals the district court’s order

granting summary judgment to the Defendants on his 42 U.S.C. § 1983

(2000) complaint.    The district court’s grant of summary judgment

is reviewed de novo.    Higgins v. E.I. DuPont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988). Summary judgment is appropriate

when there is no genuine issue of material fact, given the parties’

burdens of proof.      Fed. R. Civ. P. 56(c); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-49 (1986).    In determining whether

the moving party has shown that there is no genuine issue of

material fact, a court must assess the factual evidence and all

inferences to be drawn therefrom in the light most favorable to the

non-moving party.    Id. at 255; Smith v. Va. Commonwealth Univ., 84

F.3d 672, 675 (4th Cir. 1996).

           Madison asserted in his verified complaint that the

Defendants violated his constitutional rights by denying him two

meals and refusing to give him two doses of his anti-seizure

medication.     Madison asserts that he suffered a seizure as a

result. The Defendants presented evidence that Madison refused his

meals and his medication. They also submitted evidence that, after

Madison was found lying on the floor of his cell, a nurse examined

him and prepared a report.   The prison doctor reviewed this report

and concluded that Madison had not suffered a seizure at the time

alleged.      Madison submitted a videotape as evidence.     On the


                                 - 2 -
videotape, Madison is seen lying prone on the floor of the cell.

He is unresponsive to the prison guards.     After lying there for

some time, Madison begins to shake all over, seemingly experiencing

a seizure.

           Based on these conflicting statements and evidence, we

find that there is a genuine issue of material fact as to whether

Defendants intentionally deprived Madison of his meals and his

medication, and, if so, whether Madison suffered any significant

injury as a result.   We conclude that, as to this Eighth Amendment

claim, the district court erred in granting summary judgment.   We

vacate that portion of the district court’s order and remand the

action for further proceedings.

           As to Madison’s remaining claims, we have reviewed the

record and find no reversible error. Accordingly, as to those

claims, we affirm for the reasons stated by the district court.

Madison v. Kilbourne, No. 7:04-cv-00639-jct (W.D. Va. July 18,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  AFFIRMED IN PART;
                                       VACATED AND REMANDED IN PART




                               - 3 -